PRECEDENTIAL

        UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT
                     ______

                      No. 19-3658
                        ______

             RICARDO JAVIER BLANCO,
                            Petitioner

                           v.

ATTORNEY GENERAL UNITED STATES OF AMERICA
                 ______

             On Petition for Review from an
        Order of the Board of Immigration Appeals
               (Board No. A201-664-023)
         Immigration Judge: D’Anna H. Freeman
                         ______

               Argued April 23, 2020
Before: PORTER, RENDELL and FISHER, Circuit Judges.

             (Opinion Filed: July 24, 2020)

Gary H. Levin
Aaron B. Rabinowitz [Argued]
Baker & Hostetler
2929 Arch Street
12th Floor, Cira Centre
Philadelphia, PA 19104
       Counsel for Petitioner

Joseph H. Hunt, Assistant Attorney General
Bernard A. Joseph, Senior Litigation Counsel
Enitan Otunla [Argued]
United States Department of Justice
Office of Immigration Litigation
P.O. Box 878
Ben Franklin Station
Washington, DC 20044
              Counsel for Respondent
                           ______

                 OPINION OF THE COURT
                         ______

FISHER, Circuit Judge.
        Ricardo Javier Blanco, a citizen of Honduras, is a
member of Honduras’s Liberty and Refoundation (“LIBRE”)
Party, an anti-corruption political party that opposes the current
Honduran president. After participating in six political
marches, he was abducted by the Honduran police and beaten,
on and off, for twelve hours. He was let go but received death
threats over the next several months until he fled to the United
States. He applied for asylum, withholding of removal, and
protection under the Convention Against Torture (“CAT”).
The Immigration Judge (“IJ”) denied all relief, and the Board
of Immigration Appeals (“BIA”) affirmed.
       Blanco now petitions for review of the agency’s
decision, arguing that the BIA and IJ erred in denying his




                                2
asylum and withholding of removal claims on the basis that his
treatment did not rise to the level of persecution. He also argues
that it was improper to require him to corroborate his testimony
to prove his CAT claim. Because the agency misapplied our
precedent when determining whether Blanco had established
past persecution, and because it did not follow the three-part
inquiry we established in Abdulai v. Ashcroft, 239 F.3d 542,
554 (3d Cir. 2001), before requiring Blanco to corroborate his
CAT claim testimony, we will grant the petition, vacate the
BIA’s decision, and remand for further proceedings.
                       I.   Background
            A. Blanco’s Experience in Honduras
        Ricardo Blanco is a citizen of Honduras. Beginning in
2016, Blanco participated in six marches with the LIBRE
Party, an anti-corruption political party. Blanco’s sixth march
was on November 27, 2017, the day after Juan Orlando
Hernández—whom the LIBRE Party opposed—won the
presidential election. At that march, four Honduran police
officers arrested Blanco, put a mask over his head, and took
him to an abandoned house. They held him at the house for
approximately twelve hours and beat him multiple times, for
forty to sixty minutes each time. During the beatings, the police
threatened to kill Blanco and his family and warned him not to
participate in any further LIBRE Party marches. They also
used racial slurs against Blanco. After the twelve hours, they
left him in an abandoned lot. From there, he was taken to a
hospital for evaluation. He did not have any bruises, cuts, or
broken bones, and he was given acetaminophen and released.
       The next day, Blanco learned that other march
participants had also been abducted by the police and at least
one of them had been killed. He also heard from a neighbor




                                3
that the day after the march, while he was staying at his mother-
in-law’s house, the police entered his home to look for him.
        Blanco remained in Honduras for about fourteen
months and did not participate in any further LIBRE Party
activities. He moved from city to city, but the police continued
to look for him and send him threats. Specifically, Blanco
received three letters and a phone call warning him that
because of his political views, he and his family would be
killed if he did not leave Honduras. Blanco also learned that
some of the LIBRE Party members who had participated in the
marches had been killed after receiving similar letters. The last
letter Blanco received was in December 2018, and in January
2019, Blanco fled Honduras for the United States. His mother,
young daughter, and daughter’s mother remain in Honduras
and, so far as the record shows, have not been harmed.
                    B. Procedural History
       Soon after leaving Honduras, Blanco was taken into
custody by United States border patrol in Texas. Blanco
informed border patrol that he was seeking asylum,
withholding of removal, and protection under the CAT. The
asylum officer who interviewed Blanco found his testimony
credible. The Department of Homeland Security issued a
Notice to Appear charging Blanco with removability as an
alien who entered the United States without admission or
parole and who has applied for admission but lacks an entry
permit. 8 U.S.C. § 1182(a)(6)(A)(i); id. § 1182(a)(7)(A)(i)(I).
Blanco then applied for asylum, withholding of removal, and
CAT protection.
       The IJ denied Blanco’s application and found him
removable. The IJ found Blanco’s testimony credible, stating
that he was “mostly consistent” except that “his testimony
regarding who sent the letters and made the phone call




                               4
threatening him” “appear[ed] to be speculation.” App. 45.
Nevertheless, the IJ held that Blanco’s experiences did not rise
to the level of past persecution on account of his political
opinion or race because: (1) his “beating was not severe and
did not end with any serious physical injuries,” and (2) the
officers did not “follow up” on their threats and Blanco
“remained in the country for 14 or 15 months after the
November 2017 incident and was not harmed again.” App. 46.
The IJ also found that Blanco did not establish a well-founded
fear of future persecution because “it appear[ed] . . . that [the
police] met their goal of preventing [Blanco] through
intimidation from participating in any more political activities”
and did not follow through on their threats. App. 47. Because
Blanco did not establish that he was eligible for asylum, the IJ
found that he necessarily failed to satisfy the higher standard
for withholding of removal.
       Lastly, the IJ concluded that Blanco failed to meet his
burden under the CAT because he did not establish that it was
more likely than not that he would be tortured if returned to
Honduras. Blanco testified that his name was on an official
government list of opposition members, but the IJ stated that
there was “nothing in the Country Reports to corroborate this
and [Blanco] ha[d] not provided any corroborating evidence.”
App. 47. Additionally, the IJ pointed to the facts that the
election is over and that Blanco remained in Honduras for
fourteen months after his abduction and beating without being
harmed.
       On appeal, the BIA affirmed. It concluded that the harm
Blanco experienced was “more akin to harassment” than
persecution. App. 7. The BIA also stated that Blanco had not
established a well-founded fear of future persecution because
he “ha[d] not shown that there is even a 10% chance that a
person in his position, i.e., a mere supporter of the LIBRE




                               5
Party[,] who, nearly two years ago, participated in a few
marches . . . w[ould] be persecuted upon his removal to
Honduras.” App. 7. As to the CAT claim, the BIA reiterated
that Blanco “ha[d] not presented any evidence which
specifically corroborate[d] his own claimed fear.” App. 7.
Blanco now petitions this Court to review the BIA’s decision.
            II. Jurisdiction and Standard of Review
        The BIA had jurisdiction to review Blanco’s appeal
from the IJ’s decision under 8 C.F.R. § 1003.1(b)(3). This
Court has jurisdiction to review a final order of removal under
8 U.S.C. § 1252(a). Ordinarily, this Court reviews only the
BIA’s decision because it is the “final order[]” subject to
appellate review. Sandie v. Att’y Gen., 562 F.3d 246, 250 (3d
Cir. 2009). But where, as here, the BIA “affirmed and partially
reiterated” the IJ’s determinations, we review both decisions.
Id. If the BIA relied on only some of the grounds given for
denying relief, we review only those grounds. Id.
       “While we review for substantial evidence the
[agency’s] factual findings, we review [its] legal
determinations de novo, including both pure questions of law
and applications of law to undisputed facts.” Herrera-Reyes v.
Att’y Gen., 952 F.3d 101, 106 (3d Cir. 2020) (internal quotation
marks and citations omitted).
                        III. Analysis
       A.       Blanco’s Asylum and Withholding of Removal
                                  Claims
       To establish asylum eligibility, a noncitizen must show
that he is a “refugee” within the meaning of the Immigration
and Nationality Act. 8 U.S.C. §§ 1101(a)(42), 1158(b)(1)(A).
A “refugee” is a person who is “unable or unwilling to return
to” his home country because of past persecution or, in the




                               6
alternative, a well-founded fear of future persecution, on
account of a protected ground—“race, religion, nationality,
membership in a particular social group, or political opinion.”
Id. § 1101(a)(42). The noncitizen must also show that the
government in his home country either committed the
persecution or was unable or unwilling to control the
persecutor. Chen Yun Gao v. Ashcroft, 299 F.3d 266, 272 (3d
Cir. 2002), superseded on other grounds by 8 U.S.C. §
1158(b)(1)(B)(iii).
       A noncitizen who applies for asylum automatically
applies for withholding of removal. 8 C.F.R. § 1208.3(b). The
Attorney General must grant withholding of removal to a
noncitizen who shows a “clear probability” that his “life or
freedom would be threatened” in his home country because of
a statutorily protected ground. 8 U.S.C. § 1231(b)(3)(A);
Toure v. Att’y Gen., 443 F.3d 310, 317 (3d Cir. 2006). A “clear
probability” means that persecution is “more likely than not.”
Toure, 443 F.3d at 317 (internal quotation marks and citation
omitted). This standard is higher than the asylum standard;
thus, an alien who fails to establish asylum eligibility
necessarily fails to demonstrate a “clear probability” of
persecution, as required for withholding of removal. Id.
        Blanco argues that the BIA and IJ erred in concluding
that he did not establish past persecution or a well-founded fear
of future persecution to support his asylum and withholding of
removal claims.1 We agree.


       1
        The BIA and IJ focused on the persecution element of
asylum, concluding that because Blanco failed to establish that
he suffered past persecution or a well-founded fear of future
persecution, he was not eligible for asylum. In terms of the
second element—that the persecution is on account of one of




                               7
                      1. Past Persecution
       To show that he is eligible for asylum because of past
persecution, Blanco must demonstrate that what happened to
him “rise[s] to the level of persecution.” Abdulrahman v.
Ashcroft, 330 F.3d 587, 592 (3d Cir. 2003) (quoting Chen Yun
Gao, 299 F.3d at 272). “[P]ersecution does not encompass all
forms of unfair, unjust, or even unlawful treatment.” Chavarria
v. Gonzalez, 446 F.3d 508, 518 (3d Cir. 2006) (internal citation
omitted). “Rather, we have defined persecution as including
‘threats to life, confinement, torture, and economic restrictions
so severe that they constitute a real threat to life or freedom.’”
Lukwago v. Ashcroft, 329 F.3d 157, 168 (3d Cir. 2003)
(quoting Lin v. I.N.S., 238 F.3d 239, 244 (3d Cir. 2001)).
       To determine whether an experience rises to the level of
persecution, we must look at its “cumulative effect[,] . . .
because taking isolated incidents out of context may be
misleading.” Herrera-Reyes, 952 F.3d at 106 (citation and
alternations omitted). Persecution may be “actual or
threatened.” Id. “Even if one incident of mistreatment is not, in
and of itself, severe enough to constitute persecution, a series
of incidents of physical or economic mistreatment could, taken
together, be sufficiently abusive to amount to persecution.” Fei
Mei Cheng v. Att’y Gen., 623 F.3d 175, 193 (3d Cir. 2010).
      In this case, Blanco’s past harm includes the November
2017 abduction and beating and the series of death threats that

the statutorily protected grounds—the IJ stated that “this event
may have been on account of his political opinion,” App. 46,
and the BIA did not address the subject. Neither the IJ nor the
BIA addressed the third element—whether the government in
Honduras committed the persecution or was unable or
unwilling to control the persecutor.




                                8
followed. The BIA and IJ misstated our precedent in three
ways when determining whether this harm rose to the level of
persecution: first, by requiring Blanco to show severe physical
harm in order to establish past persecution; second, by
requiring the death threats to be imminent; and third, by
considering the beating and death threats separately.
                         a. The Injury Did Not Need to be
                            Severe
         This Court does not “condition[] a finding of past
persecution on whether the victim required medical attention .
. . or even on whether the victim was physically harmed at all.”
Doe v. Att’y Gen., 956 F.3d 135, 145 (3d Cir. 2020). “We have
never reduced our persecution analysis to a checklist or
suggested that physical violence—or any other single type of
mistreatment—is a required element of the past persecution
determination.” Herrera-Reyes, 952 F.3d at 110. Nor do we
“measure[]” the “severity of an injury” in “stitches.” Kibinda
v. Att’y Gen., 477 F.3d 113, 120 (3d. Cir. 2007). However, that
is exactly what the BIA and IJ did here. The IJ stated that
“[a]lthough [Blanco] was mistreated, . . . the beating was not
severe and not did end with any serious physical injuries.”
App. 46. The BIA agreed, noting that Blanco “required only
Tylenol” to treat his physical injuries, “as opposed to stitches,
surgery, or prescription medication.” App. 6.
       The IJ relied on our prior holding that “an isolated
incident that does not result in serious injury does not rise to
the level of persecution.” App. 32 (citing Voci v. Gonzales, 409
F.3d 607, 615 (3d Cir. 2005)). However, setting aside the fact
that Blanco’s abduction and beating was not an isolated
incident (it was followed by four death threats), we have never
defined serious injury to mean serious physical injury. See,
e.g., Doe, 956 F.3d at 145.




                               9
        For example, in Chavarria v. Gonzalez, we held that
death threats that “cause significant actual suffering or harm”
are cognizable forms of persecution. 446 F.3d at 518, 520
(internal quotation marks omitted). When Chavarria saw
paramilitary forces attacking two members of a humanitarian
organization that opposed the Guatemalan government, he
came to their aid. Id. at 513. Soon after, his home was
surveilled by the paramilitary forces. Id. Some time later, while
driving at night, Chavarria was stopped, forced from his car,
and robbed by individuals who pointed a gun to his head and
warned him that “if we ever see you again, you’re not going to
even live to tell the story.” Id. Chavarria’s request for asylum
was denied. Id. at 515. The BIA concluded that he “failed to
demonstrate past persecution, because there was never any
specific threat of harm rising to the level of past persecution or
any physical harm.” Id. We reversed, concluding that even
though there was no evidence of physical harm, Chavarria’s
death threat, in light of his experience of being forced from his
car and robbed at gunpoint, rose to the level of persecution. Id.
at 520.
       The Government attempts to distinguish Chavarria by
saying that the threats to Blanco were “indirect . . . (via letter
and telephone)” and that Blanco had “no bruises or cuts . . .
[or] broken bones.” Resp’t’s Br. 19. However, Chavarria did
not hold that threats must be made “directly” or in person to
constitute persecution. Furthermore, like Blanco, Chavarria
did not sustain bruises, cuts, or broken bones. In fact, he was
not physically harmed at all, whereas Blanco was beaten—for
hours.
       The Government argues that this case is more similar to
Kibinda, where this Court held that petitioner’s five-day
detention by the Angolan army and subsequent maltreatment—
having an object thrown at him so that he needed seven




                               10
stitches—was “far from unusual or extreme” and did not
constitute past persecution. 477 F.3d at 117, 119. However,
evaluating past persecution is not as simple as comparing the
severity of each injury. Kibinda had provided no other
objective evidence to demonstrate that the single injury was
enough to constitute persecution. Id. at 119. Furthermore, we
have since clarified that Kibinda did not “foreclose[] the
possibility that outrageous conduct, even if limited to a single
event without physical harm, could rise to the level of
persecution, as was the case in Chavarria.” Doe, 956 F.3d at
145 n.5.
        Thus, our precedent demonstrates that physical harm is
not dispositive in establishing past persecution. The BIA and
IJ erred in requiring that Blanco show physical harm, much less
severe physical harm.
                        b. Threats Need Not Be “Imminent,”
                           But Rather “Concrete” and
                           “Menacing”
       The BIA and IJ next erred by requiring that the threats
Blanco received be “imminent,” in addition to “concrete and
menacing.” This is not our standard for assessing whether
threats are sufficiently serious to constitute persecution. We
explained this point at some length in Herrera-Reyes. We
noted that it is true that “we have sometimes used the phrase
‘highly imminent, concrete and menacing.’” 952 F.3d at 108
(quoting Chavarria, 446 F.3d at 520 (emphasis added)).
“[M]ore frequently,” however, “we have used the terms
‘concrete’ and ‘imminent’ interchangeably or in the
disjunctive.” Id. That, we explained, “is with good reason:
‘Imminence’ is a misnomer here.” Id. In actuality, “[w]e have
neither required that the threat portend immediate harm nor
that it be in close temporal proximity to other acts of




                              11
mistreatment.” Id. The key is not a threat’s imminence, but
rather its likelihood, which is “subsumed in the inquiry as to
whether the threat is ‘concrete.’” Id. For these reasons, we
announced that we will “refer to the standard going forward
simply as ‘concrete and menacing.’” Id.2
       “A threat is ‘concrete’ when it is not abstract or ideal, .
. . but is corroborated by credible evidence.” Id. (internal
quotation marks and citations omitted). “[A] threat is
‘menacing’ where it show[s] . . . intention to inflict harm.” Id.
(internal quotation marks omitted). In sum, “a threat that is
‘concrete and menacing’ is simply one that—considered in the
context of the full record—poses a severe affront to the
petitioner’s life or freedom.” Id. (internal quotation marks
omitted).
        Both the BIA and the IJ repeatedly emphasized that,
despite the death threats, Blanco remained unharmed in
Honduras for over a year. As is clear, however, a threat need
not be acted on to constitute persecution. Herrera-Reyes, 952
F.3d at 108. In a similar case to this one, where the threats were
unfulfilled and the petitioner fled his home country, we wrote
that “[t]o expect [a p]etitioner to remain idle in that situation—
waiting to see if his would-be executioners would go through
with their threats—before he could qualify as a refugee would
upend the fundamental humanitarian concerns of asylum law.”
Doe, 956 F.3d at 144 (internal quotation marks and citation
omitted). Indeed, if Blanco’s persecutors had followed through

       2
        While Herrera-Reyes was not published when the IJ
and BIA issued their decisions, we made clear there that we
were not establishing a new rule, but rather clarifying the
standard that our precedent has always required. 952 F.3d at
108.




                               12
with their threats—as the BIA and IJ seem to suggest was
necessary—Blanco would be dead.
       The threats Blanco received were both concrete and
menacing. Others who attended the LIBRE Party march had
been killed—and some of those victims had received
threatening letters like Blanco’s beforehand. This demonstrates
the “likelihood of the harm threatened.” See Herrera-Reyes,
952 F.3d at 108. Furthermore, the threats were concrete
because, as Blanco credibly testified, during the fourteen
months after the November 2017 incident, he fled from city to
city as the police continued to look for him. The threats were
also “menacing” because they expressed the intention to kill
Blanco and his family if he did not leave Honduras.
       Thus, the BIA and IJ erred by not applying the proper
standard under our precedent in evaluating when threats suffice
to establish persecution.
                         c. Harm Must Be Considered
                            Cumulatively
        Lastly, the BIA and IJ erred by failing to consider the
aggregate effect of Blanco’s mistreatment. See Herrera-Reyes,
952 F.3d at 109. In determining whether an asylum applicant
suffered past persecution, the agency may not “take a single
instance of mistreatment . . . from a larger pattern of abuse and
confine its persecution analysis to the question of whether that
single instance was, in and of itself, persecutory. Instead,
incidents alleged to constitute persecution . . . must be
considered cumulatively.” Fei Mei Cheng, 623 F.3d at 192
(internal quotation marks, alteration, and citation omitted).
“Even if one incident of mistreatment is not, in and of itself,
severe enough to constitute persecution, a series of incidents .
. . could, taken together, be sufficiently abusive to amount to
persecution.” Id. at 193. Thus, each incident must be “assessed




                               13
within the ‘overall trajectory of the harassment.’” Id. at 193
(quoting Gomez-Zuluaga v. Att’y Gen., 527 F.3d 330, 343 (3d
Cir. 2008)).
        Moreover, “[a] cursory invocation of the word
‘cumulative’ is insufficient”: “[e]ven if the [agency is] correct
that no single incident in isolation rose to the level of past
persecution, [it is] still required to analyze whether the
cumulative effect of these incidents constituted a severe ‘threat
to life or freedom.’” Herrera-Reyes, 952 F.3d at 109 (quoting
Fei Mei Cheng, 623 F.3d at 192–93). In Herrera-Reyes, for
example, the IJ erred “[b]y finding it dispositive that [the
p]etitioner herself ‘was never physically harmed’ . . . and by
failing to factor in the cumulative effect of the destruction of
[her] home, the shooting of her convoy, the murder of her
political compatriot, the armed robbery of the inauguration
preparations, and the verbal death threat.” Id.
        There appears to have been a difference between what
the BIA did and what it said it was doing when it analyzed the
cumulative effect of Blanco’s experience. It “paid lip service”
to the notion of cumulative analysis, id. at 110, stating that it
was looking at “the past harm, considered cumulatively.” App.
6–7. But it also said the harm was “more akin to harassment,”
emphasizing that the events “commenced with an isolated
incident of physical harm.” App. 7 (emphasis added). The BIA
and IJ did not consider how the “surrounding acts of
mistreatment” (the abduction and beating by the Honduran
police and Blanco’s testimony regarding other LIBRE Party
protesters who had been killed) “corroborated” the death
threats that Blanco received. See Herrera-Reyes, 952 F.3d at
110. Thus, as in Herrera-Reyes, “although [the agency]
purported to consider the incidents ‘cumulatively,’ in practice
[it] evaluated the [harm] to [Blanco] in isolation and without
accounting for the broader campaign of intimidation,




                               14
harassment, and violence substantiated by the record.” Id. at
108 (internal citations omitted).
        Although Herrera-Reyes is factually different from
Blanco’s case, at bottom it addressed “whether and under what
circumstances threats of violence may contribute to a
cumulative pattern of past persecution when not coupled with
physical harm to the asylum-seeker or her family.” Id. at 104.
To this effect, we noted that “[i]n evaluating whether a threat
is ‘concrete and menacing’ in the absence of physical harm . .
. , we have considered more broadly whether surrounding acts
of mistreatment had corroborated that threat with the ultimate
effect of placing the petitioner’s life or liberty in peril.” Id. at
110.
        In Herrera-Reyes, we concluded that the incidents the
petitioner experienced “reflect[ed] an escalating pattern of
mistreatment” that culminated in a final death threat, and that
final death threat was “concrete and menacing” considering the
context in which it was given. Id. at 111–12. That context was
the fact that the petitioner was the leader and president of an
opposition group to the Nicaraguan government who
experienced verbal threats, the burning of her family’s home,
the murder of her close compatriot, and the robbery of her
workspace at gunpoint. Id. at 104, 112.
       The four death threats lodged against Blanco were, of
course, not received in an identical context. The most
important differences are that Blanco was not a high-level
leader of the LIBRE Party and the record does not reflect that
he was a close associate of the members of the LIBRE Party
who were killed—though he did learn that some were killed
after receiving similar threatening letters. Nevertheless, the
incidents Blanco experienced “reflect an escalating pattern of
mistreatment,” id. at 112, sufficient to rise to the level of




                                15
persecution because Blanco, unlike Herrera-Reyes, suffered
physical harm—the November 2017 abduction and beating—
in addition to receiving threats of violence. Furthermore,
unlike Herrera-Reyes, the death threats Blanco received were
also directed towards Blanco’s family.
        Ultimately, while Herrera-Reyes is instructive to our
analysis, we must remember that it addressed “under what
circumstances threats of violence may contribute to a
cumulative pattern of past persecution when not coupled with
physical harm.” Id. at 104. Thus, the factual differences
between Herrera-Reyes’s case and Blanco’s case become less
significant when one considers that Blanco’s threats of
violence—that contributed to a cumulative pattern of past
persecution—were coupled with physical harm. We think it is
appropriate to conclude that it was more important to Herrera-
Reyes’s past persecution analysis that she was a leader of her
political movement and that she was close associates with the
political activist who was murdered because Herrera-Reyes
could not show any physical harm. But here, Blanco’s threats
of violence were coupled with physical harm, and that suffices
to establish past persecution in this case.
                        *      *      *
       In sum, the BIA and IJ erred when they held that the
harm Blanco experienced did not meet our legal standard for
past persecution. Upon application of the proper standard, it is
clear from the record that Blanco has established past
persecution. We will remand to the BIA to consider the other
two elements of asylum eligibility, that is, whether the
persecution was on account of a statutorily protected ground
and whether it was committed by the government or forces the
government was unable or unwilling to control.




                              16
         2. Well-founded Fear of Future Persecution
        A noncitizen who proves past persecution is “presumed
to have a well-founded fear of persecution on the basis of the
original claim.” 8 C.F.R. § 1208.13(b)(1). The burden then
shifts to the Government to rebut this presumption, and it can
do so by showing that there has been a “fundamental change in
circumstances” or that the noncitizen “could avoid future
persecution by relocating” to another part of his or her home
country and “it would be reasonable to expect the applicant to
do so.” 8 C.F.R. § 1208.13(b)(1)(i)(A), (B), (ii).
       Because Blanco was subjected to past persecution, he
was entitled to a rebuttable presumption of a well-founded fear
of future persecution. “But as the IJ erroneously found to the
contrary and the BIA affirmed, neither determined whether the
presumption of future persecution could be rebutted, and that
determination lies with the agency in the first instance.”
Herrera-Reyes, 952 F.3d at 112 (citing 8 C.F.R.
§ 1208.13(b)(1)(i)).
                  3. Withholding of Removal
       “To qualify for withholding of removal, an alien must
establish a ‘clear probability of persecution,’ i.e., that it is more
likely than not, that s/he would suffer persecution upon
returning home.” Valdiviezo-Galdamez v. Att’y Gen., 663 F.3d
582, 591 (3d Cir. 2011). “Since this standard is more
demanding than that governing eligibility for asylum, an alien
who fails to qualify for asylum is necessarily ineligible for
withholding of removal.” Id. (citation omitted). The IJ and the
BIA concluded that Blanco had not established eligibility for
asylum because he failed to demonstrate past persecution or a
well-founded fear of future persecution, so they summarily
dismissed Blanco’s claim for withholding of removal.




                                 17
        Because we conclude that Blanco has established past
persecution, we will vacate the BIA’s denial of withholding
and remand with instructions to reconsider the claim. See
Konan v. Att’y Gen., 432 F.3d 497, 501 (3d Cir. 2005)
(explaining that our review of the BIA’s decision “is limited to
the rationale that the agency provides”).
                    B. Blanco’s CAT Claim
       To establish eligibility for a mandatory grant of
withholding or deferral of removal under the CAT, an
applicant must prove “that it is more likely than not that he . . .
would be tortured if removed to the proposed country of
removal.” 8 C.F.R. § 1208.16(c)(2). Torture is:
          (1) an act causing severe physical or mental
          pain or suffering; (2) intentionally
          inflicted; (3) for an illicit or proscribed
          purpose; (4) by or at the instigation of or
          with the consent or acquiescence of a
          public official who has custody or physical
          control of the victim; and (5) not arising
          from lawful sanctions.
Auguste v. Ridge, 395 F.3d 123, 151 (3d Cir. 2005). “The
objective evidence to be considered in evaluating a CAT claim
includes ‘[e]vidence of past torture inflicted upon the
applicant;’ ‘[e]vidence of gross, flagrant or mass violations of
human rights within the country of removal;’ and ‘[o]ther
relevant information regarding conditions in the country of
removal.’” Id. at 134 (quoting 8 C.F.R. § 1208.16(c)(3)).
       The applicant bears the burden of proving his
entitlement to protection under the CAT, and his testimony “if
credible, may be sufficient to sustain the burden of proof
without corroboration.” 8 C.F.R. § 1208.16(c)(2). “However,
corroborating evidence may be required when it is reasonable




                                18
to expect it, such as for ‘facts [that] are central’ to a claim and
easily verified.” Luziga v. Att’y Gen., 937 F.3d 244, 255 (3d
Cir. 2019) (quoting Chukwu v. Att’y Gen., 484 F.3d 185, 192
(3d Cir. 2007)).
       “Before requiring corroborating evidence, i.e., deciding
that ‘failure to corroborate undermines’ a claim, an IJ must
follow the Abdulai inquiry.” Id. (quoting Saravia v. Att’y Gen.,
905 F.3d 729, 736 (3d Cir. 2018)). That three-part inquiry
requires that an IJ (1) identify “the facts for which ‘it is
reasonable to expect corroboration,’” (2) ask whether the
applicant has corroborated them, and (3) if not, consider
“whether the applicant has adequately explained his . . . failure
to do so.” Id. (quoting Saravia, 905 F.3d at 736). “We have
repeatedly held that the [BIA’s or IJ’s] failure to engage in the
three-part inquiry described above requires that the BIA’s
findings regarding corroboration be vacated and remanded.”
Toure, 443 F.3d at 323; see also Luziga, 937 F.3d at 255;
Mulanga v. Ashcroft, 349 F.3d 123, 136 (3d Cir. 2003).
        Here, the IJ did not engage in the three-part Abdulai
inquiry before denying Blanco’s CAT claim on the basis that
“there is nothing in the Country Reports to corroborate”
Blanco’s belief that his name is on a government list of
opposition members and he has “not provided any
corroborating evidence.” App. 47. The BIA affirmed on the
same basis. This was legal error. Therefore, we will vacate and
remand for the BIA to apply the correct legal standard in the
first instance.3

       3
        On remand, there is also a question regarding the
reasonableness of the demand for corroboration:
           It is obvious that one who escapes
           persecution in his or her own land will




                                19
                      IV. Conclusion
       For these reasons, we will grant the petition for review
of Blanco’s asylum, withholding of removal, and CAT claims,
vacate the BIA’s order, and remand for further proceedings
consistent with this opinion. Because we conclude that Blanco
has established past persecution, on remand, the BIA should
consider the remaining elements of asylum eligibility (whether
the persecution was on account of a statutorily protected
ground and whether it was committed by the government or
forces the government was unable or unwilling to control) and
whether he was entitled to withholding of removal. In addition,
the BIA should reevaluate whether Blanco was entitled to relief
under the CAT



         rarely be in a position to bring documentary
         evidence or other kinds of corroboration to
         support a subsequent claim for asylum. It is
         equally obvious that one who flees torture
         at home will rarely have the foresight or
         means to do so in a manner that will
         enhance the chance of prevailing in a
         subsequent court battle in a foreign land.
         Common sense establishes that it is escape
         and flight, not litigation and corroboration,
         that is foremost in the mind of an alien who
         comes to these shores fleeing detention,
         torture and persecution.
Toure, 443 F.3d at 324 (quoting Senathirajah v. I.N.S., 157
F.3d 210, 215–16 (3d Cir. 1998)). The agency should take
these principles into account when performing the Abdulai
inquiry.




                              20